DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 3, 9 and 13 are objected to because of the following informalities:  
Claim 3 is objected to for the wrong element being stated in the following limitation “by reverse actuation of the second electric motor”. The claim is suggested to be amended to “by reverse actuation of the [second] third electric motor”.
Claim 9 lacks proper primary antecedent basis for the limitation “the leg rest”. The claim is suggested to be amended to “a leg rest”.
Claim 13 lack proper primary antecedent basis for the limitation “the sensor”. The claim is suggested to be amended to “a sensor”.
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 5, 9, 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LaVelle (US 4920589).
In regards to Claim 1, LaVelle et al. teaches: A body support device (10 – Fig. 1), for preventing and treating a disease or injury (Col 1 Lines 9-22) by optimization of sleep posture (Col 1 Lines 14-15) and assisted rollovers (Col 1 Lines 5-8), comprising: a cradle (15 – Fig. 1) comprising a back rest (see annotated Fig. 3.1 below), the back rest comprising left and right vertical openings (see annotated Fig. 3.1 below) spaced apart from each other (see annotated Fig. 3.1 below) by approximately a width of a human torso (Col 3 Lines 12-40 and Col 10 Lines 26-36); an electric motor (266 – Fig. 6) for rotating the cradle (Col 13 Lines 47-55) around a longitudinal axis (see annotated Fig. 1.1 below, Col 8 Lines 5-8) of the cradle and holding the cradle in a plurality of angles (Col 6 Lines 50-53) from a horizontal reference position (see annotated Fig. 1.1 below); a right torso-support assembly (88 - see annotated Fig. 3.1 below), located behind the back rest (see note #1 below) and aligned with the right vertical opening (see annotated Fig. 3.1 below), the right torso-support assembly comprising a right torso support wall (114 – see annotated Fig. 3.1 below) for supporting a right side of the human torso (see annotated Fig. 3.1 below) when the cradle is rotated to a first angle (Col 6 Lines 50-53 and Col 14 Lines 11-26) with respect to the horizontal reference position (Fig. 11, Col 10 Lines 19-28 and Col 14 Lines 11-26); and a left torso-support assembly (88 – see annotated Fig. 3.1 below), located behind the back rest (see note #1 below) and aligned with the left vertical opening (see annotated Fig. 3.1 below), the left torso-support assembly comprising a left torso support wall (114 - see annotated Fig. 3.1 below) for supporting a left side of the human torso (see annotated Fig. 3.1 below)
Note #1: ‘Behind’ as defined from Lexico is to be “at or to the far side of (something)” as such, the right and left torso support assemblies are located to the far left and right side (respectfully) of the back rest.

    PNG
    media_image1.png
    446
    641
    media_image1.png
    Greyscale

Annotated Fig. 3.1 from LaVelle

    PNG
    media_image2.png
    301
    706
    media_image2.png
    Greyscale

Annotated Fig. 1.1 from LaVelle
In regards to Claim 5, LaVelle et al. teaches: The body support device of claim 1, further comprising: a head rest (18 – Fig. 2) comprising right and left vertical head slits (see annotated Fig. 3.2 below) spaced apart from each other by approximately a width of a human head (see annotated Fig. 3.2 below, Col 3 Lines 12-40); a right head-support assembly (162 – Fig. 2), located behind the head rest (see note #1 above) and aligned with the right vertical head slit (see annotated Fig. 3.2 below), the right head-support assembly comprising a right head support wall (176 – Fig. 2) for supporting a right side of the human head (see annotated Fig. 3.2 below) when the body support device is rotated to the first angle (Col 6 Lines 50-53 and Col 14 Lines 11-26), and 43a left head-support assembly (162 – Fig. 2), located behind the back rest and aligned with the left vertical head slit (see annotated Fig. 3.2 below), the left head-support assembly comprising a left head support wall (176 – Fig. 2) for supporting a left side of the human head (see annotated Fig. 3.2 below) when the body support device is rotated to the second angle (Col 6 Lines 50-53 and Col 14 Lines 11-26).  

    PNG
    media_image3.png
    469
    649
    media_image3.png
    Greyscale

Annotated Fig. 3.2 from LaVelle

In regards to Claim 9, LaVelle teaches: The body support device of claim 1, further comprising: right (see annotated Fig. 3.3 below) and left vertical leg slits (see annotated Fig. 3.3 below) spaced apart from each other by approximately a width of two human legs (see annotated Fig. 3.3 below, Col 10 Lines 22-26); a right leg-support assembly (88 – see annotated Fig. 3.3 below), located behind the leg rest (see note #1 above, and see annotated Fig. 3.3 below) and aligned with the right vertical leg slit (see annotated Fig. 3.3 below); the right leg-support assembly comprising a right leg support wall (110 – Fig. 2, see also annotated Fig. 3.3 below) for supporting a right leg (see annotated Fig. 3.3 below) of a user (see annotated Fig. 3.3 below) of the body support device when the body support device is rotated to the first angle (Col 6 Lines 50-53 and Col 14 Lines 11-26), and a left leg-support assembly (88 – see annotated Fig. 3.3 below), located behind the leg rest (see note #1 above, and see annotated Fig. 3.3 below) and aligned with the left vertical leg slit (see annotated Fig. 3.3 below), the left leg-support assembly comprising a left leg support wall (110 – Fig. 2, see also annotated Fig 3.3 below) for supporting a left leg of the user (see annotated Fig. 3.3 below) when the body support device is rotated to the second angle (Col 6 Lines 50-53 and Col 14 Lines 11-26).  

    PNG
    media_image4.png
    438
    726
    media_image4.png
    Greyscale

Annotated Fig. 3.3 from LaVelle

In regards to Claim 15, LaVelle teaches: The body support device of claim 1, further comprising: a left arm support assembly (159 – see annotated Fig. 1.1 above, Col 11 Lines 32-37), located behind (see note #1 above) the back rest and aligned with the left vertical opening (see annotated Fig. 3.1 above), the left arm support assembly comprising a left arm support wall (158 – see annotated Fig. 3.1 above, mirror image shown in Fig. 2) for supporting a left arm of a user (Fig. 1, Col 11 Lines 32-37) of the body support device when the cradle is rotated to the user's mirror image shown in Fig. 2), located behind the back rest (see note #1 above) and aligned with the right vertical opening (see annotated Fig. 3.1 above), the right arm support assembly comprising a right arm support wall (158 – see annotated Fig. 3.1 above, mirror image shown in Fig. 2) for supporting a right arm of the user (Col 11 Lines 32-37) when the body support device is rotated to the user's left (Col 6 Lines 50-53 and Col 14 Lines 11-26).  
In regards to Claim 16, LaVelle teaches: The body support device of claim 1, further comprising: an actuator (motor control circuit – Fig. 16) for positioning the cradle anywhere between a supine position to an upright position (Col 14 Lines 11-42, “head or foot of the bed is raised”) to angle the cradle to raise a user's head above the user's feet (Col 14 Lines 11-42, “head or foot of the bed is raised”) or vice versa while cradle is in supine or any rotated position (Col 14 Lines 13-35 and Col 6 Lines 50-60).  


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LaVelle (US 4920589).
In regards to Claim 4, LaVelle et al. teaches: The body support device of claim 1, wherein: the right torso support wall (114 – see annotated Fig. 11.1 below) is formed from an actual contour (see note #2 below) of the right side of the human torso (see annotated Fig. 11.1 below and note #2 below); and the left torso support wall (114 – see annotated Fig. 11.1 below) is formed from an actual contour (see note #2 below) of the left side of the human torso (see annotated Fig. 11.1 below and note #2 below).
Note #2: It would have been an obvious matter of design choice to select the shape of the contour of the right and left side of the walls to be of a specified body contour, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).

    PNG
    media_image5.png
    273
    387
    media_image5.png
    Greyscale

Annotated Fig. 11.1 from LaVelle

Allowable Subject Matter
	Claims 2-3, 6-8, and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 17 is allowed.
	The following is a statement of reasons for the indication of allowable subject matter: In regards to Claims 2-3, 6-8, 10-14, and 17 are considered allowable subject matter as the prior art on record of LaVelle is incapable alone or in combination to teach the second electric motor and third electric motor, where the motors are capable of being coupled to the body support device and are used to actuate specified sections and assemblies of the device. As such, the additionally motors and their intended function/use is considered an inventive feature and would be a non-obvious combination as the prior art of LaVelle would fail when combined. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/24/2022